Title: To George Washington from Major General Arthur St. Clair, 2 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Cranes Mills [N.J.] Feby 2d 1780.
          
          I received your Excellencys favour of Yesterday but was at New Ark when the Messenger arrived here, and as it was Night when I returned; detained him untill this Morning least I might have something to communicate.
          The Intelligence I obtained at New Ark was of little Consequence—but the Person repeats that the Numbers upon Staten Island and at the Hook are as he before informed from all that he can learn—He was, however, last Night to go to New York, and Colonell Willet has directed him to some Persons there from whom he expects an exact Account of the Distribution of the Ennemys Troops, and their Numbers at the different Posts, which will enable Us to judge of the Truth of the Other. from the Accounts received from Staten Island Buskerque’s Regiment is cantoned in Houses along the Kills from Deckers House down towards the watering Place, with an officers Picket advanced in the Night to the Morning Star—in this Situation they seem liable to a Surprise, and I have Thoughts of attempting it either this Night or tomorrow Night, if I can procure Guides and it meets with Your Excellencys Approbation.
          I have the Pleasure to inform You that the last Night was the fourth in which we have had no Desertion. I Am Sir Your Excellencys most obedient Servant
          
            Ar. St Clair
          
        